In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00034-CR



            DONALD COLEMAN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                 Bowie County, Texas
             Trial Court No. 16F0639-005




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                              MEMORANDUM OPINION
       Donald Coleman has filed a motion to dismiss this appeal. The motion was signed by both

Coleman and his appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion. See id.

       Accordingly, we dismiss this appeal.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:      April 27, 2017
Date Decided:        April 28, 2017

Do Not Publish




                                              2